Citation Nr: 0307484	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  99-08 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA), Oakland, California, 
Regional Office (RO).  That decision granted service 
connection for PTSD and assigned an initial disability rating 
of 50 percent, effective from November 16, 1998.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  For the period from November 16, 1998 through April 4, 
2000, the evidence of record does not reasonably demonstrate 
that the veteran's PTSD was manifested by more than what 
could be considered occupational and social impairment with 
reduced reliability and productivity and apparent 
difficulties in establishing and maintaining effective work 
and social relationships.

2.  The evidence of record reasonably shows that, beginning 
April 5, 2000, the veteran's PTSD results in total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met for the period from 
November 16, 1998 through April 4, 2000.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

2.  The criteria for an initial disability rating of 100 
percent for PTSD have been met beginning April 5, 2000.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him VA examinations 
addressing his disability.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the December 
2002 Supplemental Statement of the Case.  See 38 U.S.C.A. 
§ 5103 (West 2002).  In this issuance, the RO notified the 
veteran of the evidence needed to substantiate his claim.  
The RO also cited to the provisions of 38 C.F.R. § 3.159 
(2002), indicating that the VA would obtain all identifiable 
medical records (providing that the veteran provided signed 
releases, as necessary) and that, if such efforts proved 
unsuccessful, the VA would inform the veteran that it was his 
ultimate responsibility to furnish such evidence.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the VA's duties include providing a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim and a description of which portion of that evidence (if 
any) was to be provided by the veteran and which portion the 
VA would attempt to obtain on his behalf).

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claim under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  However, given the 
extent of the development and notification accomplished by 
the RO, the Board finds that full compliance with the 
provisions of these newly enacted laws has already been 
achieved in this case.  As such, the Board is satisfied that 
no prejudice to the veteran will result from an adjudication 
of his claim in this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

II.  Factual Background

Service personnel records indicate that the veteran served in 
Vietnam from 1968 to 1969.  Service medical records note that 
the veteran was diagnosed with a character and behavior 
disorder, passive-aggressive personality type, in April 1970.

VA hospital reports from April 1975, August 1979, February 
1980, January 1981 and June 1982 note that the veteran was 
treated for drug abuse.

A January 1999 VA treatment note stated that the veteran was 
living in a mission.  He reported increased depression and 
decreased sleep.  The physician noted that the veteran was 
being treated for PTSD and depression and a past history of 
opiate addiction.

A February 1999 VA examination report noted that the veteran 
had a history of legal problems related to drug abuse.  On 
examination, the veteran had good hygiene and grooming.  The 
veteran's speech was somewhat rushed and his activity level 
was "medium."  He appeared somewhat anxious and harsh at 
times with a furrowed brow and rapid speech, which was 
somewhat pressured.  He denied any suicide attempts, but had 
suicidal ideations in the past.  The veteran reported night 
sweats and talking in his sleep.  The veteran indicated he 
was apprehensive around people and felt distant from them.  
He was excessively vigilant.  The diagnoses were PTSD, 
dysthymia and polysubstance abuse.  The examiner assigned a 
Global Assessment of Functioning Score (GAF) of 52, with 
moderate symptoms related to PTSD, and moderate difficulty in 
social and occupational functioning.

A March 2000 VA treatment note reported that the veteran had 
been self-medicating his PTSD with drugs for years.  The 
veteran was staying at the mission.  The veteran was 
pressured, anxious and intense.  The assessment was PTSD.

An April 5, 2000 VA treatment note stated that the veteran 
was having more combat related dreams.  He was spending more 
time with his son, but was unable to spend time with his 
daughter.  He was estranged from his parents and siblings.  
The diagnosis was PTSD, chronic and severe.

An April 5, 2000 letter from the veteran's treating VA 
psychiatrist indicated that the veteran was being treated for 
PTSD.  The psychiatrist noted that the veteran had 
episodically abused drugs to deal with flashbacks, 
nightmares, hyperactive startle reactions and intrusive 
memories.  He stated that the veteran had anger dyscontrol 
and distrust of authority.  The psychiatrist noted that the 
veteran had "marked difficulties with intimacy and 
maintaining relationships."  He also reported that the 
veteran "had chronic major impairments in work, family 
relations, judgment and anger control."  The psychiatrist 
stated that the veteran's GAF score was 37.

A May 2000 letter from the veteran's treating private 
psychologist indicated that the veteran reported being unable 
to gain employment since 1998.  On examination, the veteran's 
mood was initially slightly agitated and guarded, but he 
became more engaging as the interview progressed.  His 
thought processes were clear, linear and logical with no 
overt psychotic symptoms.  His PTSD symptoms included 
depression, anxiety, exaggerated startle response, sleep 
disturbance with nightmares and flashbacks to wartime events, 
avoidance of groups and people, and inability to trust.  The 
psychologist stated that the veteran's symptoms "adversely 
affect most contacts and has virtually precluded the ability 
to establish or maintain trust and intimacy with others to 
the extent that he is isolated in the community."  His 
anxiety, suspiciousness, and mood lability impaired most of 
his daily activities.  The psychologist assigned the veteran 
a GAF of 50.

A July 2000 VA examination report indicated that the veteran 
was not employed at that time.  The veteran reported constant 
anxiety, hypervigilance, loneliness and outbursts of anger.  
He complained of nightmares four to five times a month.  He 
indicated that he had flashbacks.  When he heard loud noises 
he tended to hit the ground.  He complained of sleep 
deprivation, averaging three to four hours of sleep a night.   
On examination, the veteran was oriented in all three 
spheres.  There was no evidence of any psychotic 
symptomatology.  His affect was generally appropriate to 
cognition.  He was somewhat vigilant and tense, but was able 
to relate appropriately, affably, and to occasionally laugh.  
He experienced loneliness and depression, although he was not 
experiencing major depression at that time.  His thoughts 
were logical and his speech was coherent.  He appeared 
somewhat hypervigilant.  His long-term and short-term memory 
appeared to be within reasonable bounds.  His sense of 
judgment and insight were fair.  The examiner stated that 
"there [was] no question that the veteran's mental status 
would present some problems in the area of employment; 
however, he would probably be able to perform menial tasks 
successfully, if there were not a lot of social and 
interpersonal demands."  The examiner went on to state that 
it appeared the veteran's main problem finding work related 
to his criminal record.  The examiner assigned a GAF of 54.

A February 2002 private treatment note stated that the 
veteran was interested in participating in an inpatient PTSD 
program.  On examination, the veteran was dysphoric and his 
affect was guarded and suspicious.  His thought process was 
clear of any overt psychotic symptoms such as hallucinations, 
illusions or delusions.  He did continue to have nightmares 
and flashbacks of distressing events that occurred in 
Vietnam.  His sleep disturbance was problematic.    The 
psychologist assigned a GAF of 45.  He noted that the 
veteran's symptoms adversely affected all contacts including 
the most intimate "to the extent he is in virtual isolation 
in the community."  His "distractibility, brooding and 
preoccupation with PTSD issues, coupled with severe mood 
lability impair almost all daily activities."  The 
psychologist stated that the veteran was "unable to obtain 
or retain employment" due to the nature of his PTSD.


III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Diagnostic Code 9411 provides that a 50 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 50 percent for PTSD for 
the period of November 16, 1998 through April 4, 2000. The 
reasons follow.

A February 1999 VA examination report noted that the veteran 
had good hygiene and grooming.  His speech was somewhat 
rushed and his activity level was characterized as 
"medium."  The examiner noted that the veteran had moderate 
symptoms related to PTSD and moderate difficulty in social 
and occupational functioning.  These findings were 
accompanied by the assignment of a GAF score of 52.  Although 
the GAF score does not fit neatly into the rating criteria, 
the GAF score is evidence that the Court has noted the 
importance of and has defined the terms of the GAF score.  
See Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  GAF scores of 51 to 60 are 
defined as "Moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
A psychiatric disorder that is moderately disabling is 
consistent with the assignment of a 50 percent rating.

For the period beginning April 5, 2000, the Board finds that 
the evidence supports an initial rating of 100 percent.  The 
Board finds that the application of 38 C.F.R. § 4.7 (2002) is 
also raised by the evidence.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
closely approximates the criteria required for that 
evaluation.  Id.

In this case, the veteran has reported a significant degree 
of social isolation, and his contentions in this regard are 
corroborated by clinical findings and observations.  The 
April 5, 2000 letter from the VA psychiatrist noted "marked 
difficulties with intimacy and maintaining relationships."  
"Chronic major impairments" with regard to work and family 
circumstances were also reported and a GAF score of 37 was 
furnished, representing a significant declination from an 
earlier assigned score of 52 in February 1999.  The May 2000 
letter from the private psychologist indicated that the 
veteran's PTSD "adversely affect[s] most contacts and has 
virtually precluded the ability to establish or maintain 
trust and intimacy with others to the extent that he is 
isolated in the community."  The February 2002 private 
treatment note stated that the veteran's PTSD adversely 
affects all contacts, including the most intimate, "to the 
extent that he is in virtual isolation in the community."

Treatment records for this period also reflect that the 
veteran had a marked increase in the difficulties he was 
confronting that could be translated into problems with 
maintaining employment.  The May 2000 letter from a private 
psychologist and the February 2002 private treatment note 
suggest that his PTSD, in essence, precludes him from 
maintaining substantially gainful employment.  The February 
2002 private treatment note indicated that, due to the nature 
of the veteran's PTSD, he was "unable to obtain and retain 
employment."

This determination is supported by the assignment of GAF 
scores throughout the period in question ranging from 37 to 
54.  GAF scores of 41 to 50 are defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  See DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (discussing a GAF score of 50).  
GAF scores of 31 to 40 are defined as "Some impairment in 
reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing school)."  Id.  The Board notes that the July 
2000 VA examiner assigned a GAF score of 54, indicating 
moderate symptoms.  However, GAF scores assigned by both the 
veteran's private psychologist and VA psychiatrist were 
between 37 and 50 reflecting more severe symptomatology.  In 
addition, the other evidence of record indicates that the 
veteran's PTSD symptoms, during the time period in question, 
were appreciably more severe than previously.

The Board acknowledges that not every single symptom listed 
in the criteria for a 100 percent evaluation under Diagnostic 
Code 9411 has been shown in this case. However, such is not 
required.  In awarding a 100 percent evaluation, the Board 
has granted this claim in full.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for the period of November 16, 1998 through April 4, 
2000 is denied.

Entitlement to an initial disability rating of 100 percent 
for PTSD beginning April 5, 2000 is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

